Citation Nr: 1428568	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-03 354 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) for the period of September 28, 2007 to June 11, 2009?

3.  What evaluation is warranted for PTSD since June 12, 2009? 

4.  Entitlement an effective date earlier than January 1, 2009 for the grant of total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  

This matter initially comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A videoconference hearing was held in front of the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing has been associated with the claim file. 

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to an effective date earlier than January 1, 2009 for the grant of total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, residuals of traumatic brain injury is due to service.  

2.  Resolving reasonable doubt in the Veteran's favor, since September 28, 2007 PTSD has been manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, a traumatic brain injury was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 70 percent disabling for PTSD since September 28, 2007, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2007, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Residuals of a traumatic brain injury 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

After considering the totality of the evidence, the Board finds that entitlement to service connection for residuals of a traumatic brain injury is warranted under the doctrine of reasonable doubt.  In this regard, the evidence shows that during service the Veteran fell while repelling which caused injuries to his left shoulder and neck.  While residuals of traumatic brain injury were not initially diagnosed during service, competent medical evidence, to include opinions from Dr. R, Dr. O and Dr. M, is of record indicating it is probable that his in service fall resulted in his residuals of traumatic brain injury.  Additionally, the Veteran's statements and the statements from his wife regarding trauma to his head as a result the fall during service are found to be credible and consistent with his documented in service injury.  Therefore, in light of the competent evidence of record, entitlement to service connection for residuals of a traumatic brain injury is granted.

Posttraumatic stress disorder 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's posttraumatic stress disorder is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.   A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Veteran appeals the denials of entitlement to a rating higher than 30 percent disabling for posttraumatic stress disorder from September 28, 2007 to June 11, 2009, and 70 percent thereafter.  Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for PTSD is warranted throughout the appellate term.  A 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas has been shown since September 28, 2007.  In this regard, the evidence shows symptoms of disorientation, memory loss, poor concentration, anxiety and irritability since August 2007.  Also since August 2007 the Veteran has expressed occupational difficulty, social impairment and decreased interest in recreational activities.  The Board finds that the criteria for a 70 percent rating for PTSD is warranted since the date of claim.  Hence, entitlement to a 70 percent rating for PTSD is granted from September 28, 2007.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD for any period during this appeal as a majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated.  In this regard, the Veteran's PTSD symptoms include mood swings, anxiety, impaired memory and concentration, nightmares, crowd avoidance, hperviligance, anger and irritability.  There is also evidence of occupational and social impairment.  The evidence, however, is devoid of a showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.  There is no competent evidence that posttraumatic stress disorder alone prevents the appellant from working.  Rather, the majority of his evaluations show that he maintains good hygiene and is oriented.  He denied hallucinations and there is no evidence in disturbance of thought.  He is without inappropriate behavior and/or suicidal/homicidal thoughts.  The Veteran also remains married, has a daughter and reports some contact with his family.  The above demonstrates that he can maintain some relationships.  

Furthermore, when examined in June 2009, the VA examiner found that it was not possible to delineate the degree of impairment based on the traumatic brain injury and posttraumatic stress disorder  due to significant overlap in symptomatology.  He stated, however, that there appears to be total social impairment secondary to PTSD.  He further added that while the Veteran's PTSD symptomatology negatively impacts occupational functioning, it is not likely to the point of total impairment.  When considering current functioning related to both PTSD and traumatic brain injury, however, there is total occupational impairment.  The evidence to include the VA examinations, outpatient treatment records and lay statements of record, demonstrate social and occupational impairment due to PTSD but not total occupational and social impairment due solely to his PTSD.   

The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record.  His PTSD symptoms to include, but not limited to, social and occupational impairment, mood swings, crowd avoidance, anger and irritability have been contemplated in the 70 percent rating.  Such symptoms do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score is to be considered a global assessment of functioning score is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Nevertheless, it is notable that for the period considered in this appeal the Veteran's global assessment of functioning scores ranged between 50 to 65 with the majority of the scores indicating moderate to serious symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with the Veteran's PTSD symptomatology and no more than a 70 percent rating.

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish total occupational and social impairment.  Neither the lay or credible medical evidence shows these symptoms have been persistent or rises to the level required for a 100 percent evaluation.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 70 percent.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is granted.  

Entitlement to an initial rating of 70 percent disabling for PTSD since September 28, 2007 to June 11, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In a November 2012 rating decision, the Veteran was granted individual unemployability effective January 1, 2009.  He expressed disagreement with the effective date assigned during his August 2013 hearing and in correspondence received in December 2013.  The Board finds his testimony is a sufficient notice of disagreement.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case must be issued addressing the claim of entitlement to an effective date earlier than January 1, 2009 for the grant of a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


